 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”), is entered into as of November 29,
2019, by and between THE PROVIDENCE SERVICE CORPORATION, a Delaware corporation,
with its principal office located at 1275 Peachtree Street, 6th Floor, Atlanta,
GA 30309, its successors and assigns (hereinafter collectively referred to as
the “Company”), LOGISTICARE SOLUTIONS, LLC, a Delaware limited liability company
with its principal office located at 1275 Peachtree Street NE, 6th Floor,
Atlanta, Georgia 30309 (“LogistiCare”), a wholly owned subsidiary of the
Company, and Daniel E. Greenleaf, an individual (“Employee”).

 

BACKGROUND

 

WHEREAS, the parties hereto desire to memorialize the terms of Employee’s
employment with the Company and LogistiCare.

 

NOW, THEREFORE, in consideration of the facts, mutual promises, and covenants
set forth herein and intending to be legally bound hereby, the parties agree as
follows:

 

1.     Employment and Term. Employee shall be employed by the Company and
LogistiCare and such employment shall have a term (the “Term”) commencing as of
December 11, 2019 (the “Commencement Date”) and continue until Employee’s
employment is terminated in accordance with the terms of this Agreement.
Employee’s employment shall be subject in all respects to the terms and
conditions set forth in this Agreement, as well as to all of the policies and
rules of the Company and LogistiCare that are binding on their respective
executive employees generally.

 

2.     Office and Duties.

 

(a)     Position. Subject to Section 9(g), during the Term, Employee shall serve
as President and Chief Executive Officer (“CEO”) of the Company and shall report
solely and directly to the Board of Directors of the Company (the “Board”), and
be subject to the Board’s supervision, control and direction. In this capacity,
if requested by the Board, Employee shall serve as an officer of LogistiCare or
any of the Company’s other Affiliates (as hereinafter defined).

 

(b)     Duties/Reporting. In Employee’s capacity as CEO, Employee shall have
such authority, perform such duties, discharge such responsibilities and render
such services as are customary for such position and as may be reasonably
designated from time to time by the Board.

 

(c)     Diligence/Time and Attention. While employed by the Company and
LogistiCare, Employee shall render Employee’s services diligently, faithfully
and to the best of Employee’s ability, and shall devote substantially all of
Employee’s working time, energy, skill and best efforts to the performance of
Employee’s duties hereunder, in a manner that will further the business and
interests of the Company and LogistiCare.

 

 

--------------------------------------------------------------------------------

 

 

(d)     Office. During the Term, the principal place of Employee’s employment
shall be at LogistiCare’s Atlanta, Georgia headquarters or such other existing
LogistiCare location mutually agreed in writing by the parties, as appropriate,
subject to customary business travel for LogistiCare’s (including the Company’s)
business.

 

(e)     Other Activities. While employed by the Company and LogistiCare,
Employee shall not be engaged in any business activity which, in the reasonable
judgment of the Board, conflicts with Employee’s duties hereunder, whether or
not such activity is in breach of Section 7 or pursued for pecuniary advantage;
provided that Employee may manage his personal investments, engage in public
speaking activities and charitable activities, serve on not-for-profit boards
and similar governing bodies, and, with approval of the Board, serve on one
for-profit company board or similar governing or advisory role (it being
acknowledged that Employee currently serves in board roles for three entities
and that Employee will limit such service to only two entities, Alliance and
Rotech as of the Commencement Date), so long as such activities do not
materially and adversely interfere with the performance of his duties hereunder.

 

3.     Compensation.

 

(a)     Base Salary. In consideration of the services rendered by Employee to
the Company and LogistiCare during the Term, Employee shall receive an annual
base salary of no less than Eight Hundred Fifty Thousand Dollars ($850,000)
(“Base Salary”), payable in equal periodic installments in accordance with
LogistiCare’s regular payroll practices in effect from time to time.

 

(b)     Bonus Plans / Incentive Compensation Programs.

 

(i)     Annual Bonus. Beginning in the 2020 calendar year, and for each year
during the Term, Employee shall be eligible to be paid a short-term annual bonus
(the “Bonus”) equal to one hundred twenty-five percent (125%) of Employee’s Base
Salary upon achievement of one hundred percent (100%) of the performance targets
established by the Board’s Compensation Committee for each applicable
performance period, and, in the Board’s Compensation Committee’s discretion upon
achievement of maximum performance, up to two hundred fifty percent (250%) of
Employee’s Base Salary. Employee shall not be entitled to any Bonus in respect
of the 2019 calendar year.

 

The actual amount of any Bonus paid to the Employee for any year shall be
determined in the good faith discretion of the Board’s Compensation Committee
based on its assessment of the actual performance against the goals and
conditions established for the year and, based on that assessment, no bonus may
be paid at all. Unless otherwise specified in respect of a Bonus, the Bonus
shall be paid, net of any required withholdings, no later than March 15 of the
year following the year to which the Bonus relates. Employee’s rights to receive
the Bonus in any year shall be contingent upon being employed by the Company and
LogistiCare on the last day of the applicable bonus year, except as otherwise
expressly provided in Section 6(b) of this Agreement.

 

2

--------------------------------------------------------------------------------

 

 

(ii)     Initial Equity Grants. The Company will grant Employee, effective as of
the Commencement Date, the following equity awards:

 

(A)     an award of restricted stock units covering 20,104 shares of Company
common stock (“RSUs”), which RSUs shall vest ratably in equal installments on
each of the first, second, third and fourth anniversaries of the Commencement
Date, in each case subject to Employee’s continued employment through the
applicable anniversary of the Commencement Date except as expressly set forth
otherwise in Section 6;

 

(B)     an award of stock options to acquire 67,090 shares of Company common
stock (“Market Strike Options”), with the exercise price of each Market Strike
Option equal to the closing price of a share of the Company’s common stock on
Nasdaq on the grant date, which Market Strike Options shall have a seven
(7)-year term and vest ratably in equal installments on each of the first,
second, third and fourth anniversaries of the Commencement Date, in each case
subject to Employee’s continued employment through the applicable anniversary of
the Commencement Date except as expressly set forth otherwise in Section 6;

 

(C)     an additional award of stock options to acquire 40,432 shares of Company
common stock (“Premium Priced Options”), with the exercise price of each Premium
Priced Option equal to one hundred fifteen percent (115%) of the closing price
of a share of the Company’s common stock on Nasdaq on the grant date, which
Premium Priced Options shall have a seven (7)-year term and vest ratably in
equal installments on each of the first, second, third and fourth anniversaries
of the Commencement Date, in each case subject to Employee’s continued
employment through the applicable anniversary of the Commencement Date except as
expressly set forth otherwise in Section 6.

 

All of the equity awards described in this section will be granted pursuant to,
and subject in all respects to the terms and conditions contained in, the
Company’s 2006 Long-Term Incentive Plan and an applicable award agreement.

 

(iii)     Future LTI Grants. Beginning in the calendar year 2020, and for each
year during the Term, Employee shall be eligible to receive annual equity
grants. Employee’s target grant date value in each case shall be equal to at
least two hundred percent (200%) of Employee’s Base Salary (with the actual
amount granted and form of awards, in each case, subject to the final
determination of the Board) under the terms and conditions (including an
applicable award agreement), and at a grant date, approved by the Board’s
Compensation Committee.

 

(c)     Benefits. During the Term, Employee shall be entitled to participate in
all fringe benefits, if any, as may be in effect from time to time that are
generally available to the Company’s and LogistiCare’s similarly-situated
executive officers, and such other fringe benefits as the Board’s Compensation
Committee shall deem appropriate, subject to eligibility requirements thereof
(collectively, the “Benefits”).

 

(d)     Vacation. During the Term, Employee shall be entitled to the number of
paid vacation days in each calendar year as determined by the Board’s
Compensation Committee from time to time for the Company’s and LogistiCare’s
senior executive officers. Vacation days which are not used during any calendar
year may not be accrued or carried over to the next year, nor shall Employee be
entitled to compensation for unused vacation days at any time.

 

3

--------------------------------------------------------------------------------

 

 

(e)     Business Expenses. Without duplication of Section 2(d), during
Employee’s employment, the Company or LogistiCare shall pay or reimburse
Employee for all reasonable expenses incurred or paid by Employee in the
performance of Employee’s duties hereunder and to the extent consistent with the
applicable policies of the Company and LogistiCare as in effect from time to
time (including, in some cases, the requirement that certain expenses must be
approved in advance), upon timely presentation of expense statements or vouchers
and such other information as the Company or LogistiCare, as the case may be,
shall reasonably require and in accordance with the generally applicable
policies and practices of the Company; provided that the Company or LogistiCare
may, at any time, further limit, or eliminate, Employee’s right to incur such
expenses solely to the extent such limitation or elimination is applied to
similarly situated executives generally. Any reimbursement due hereunder shall
be paid within thirty (30) days after Employee submits the necessary
documentation for reimbursement in accordance with the generally applicable
policies and practices of the Company and LogistiCare.

 

(f)     Withholding. All payments made pursuant to this Agreement, including
pursuant to Section 2(b), shall be subject to such withholding and other taxes
and amounts as the Company and LogistiCare may determine in their sole
discretion to be required by any applicable law or order or rule of any
governmental agency or court.

 

4.     Representations of Employee. Employee represents to the Company and its
LogistiCare that: (a) Employee has provided to the Company a copy of all
contracts to which Employee is a party containing restrictive covenants and to
the best of Employee’s knowledge after reasonable inquiry there are no
restrictions, agreements or understandings whatsoever to which Employee is a
party that would prevent or impede, or make unlawful, Employee’s execution of
this Agreement or Employee’s employment with the Company or LogistiCare, or to
carry out Employee’s duties as an employee hereunder or otherwise on behalf of
the Company or LogistiCare; (b) Employee’s execution of this Agreement and
Employee’s employment shall not constitute a breach of any contract, agreement
or understanding, oral or written, to which Employee is a party, or by which
Employee is bound, based on the Business of the Company as in effect on the date
hereof or any other business that is anticipated to commence to the extent
Employee was informed of such business as of the date hereof; and (c) Employee
is of full capacity, free and able to execute this Agreement and to enter into
this Agreement. Employee also represents to the Company and LogistiCare that
there is no pending or, to Employee’s knowledge, threatened litigation,
proceeding or investigation, whether governmental or otherwise, involving
Employee with respect to allegations of sexual harassment, sexual misconduct or
other misconduct and there have been no reported complaints accusing Employee of
sexual harassment or sexual misconduct and there has been no settlement of, or
payment arising out of or related to, any litigation with respect to sexual
harassment or sexual misconduct by Employee.

 

5.     Termination. This Agreement and Employee’s employment hereunder shall
continue during the Term until terminated as provided herein. Upon termination
of this Agreement and Employee’s employment, Employee shall be deemed to have
simultaneously resigned from any officer, director or other position in which
Employee is serving on behalf of the Company, LogistiCare or any other
Affiliate. The Company shall be entitled to terminate Employee’s employment on
behalf of LogistiCare.

 

4

--------------------------------------------------------------------------------

 

 

(a)     Termination by the Company and LogistiCare for Cause. The Company and
LogistiCare shall have the right, during the Term to terminate this Agreement
and Employee’s employment at any time for “Cause”, effective immediately or as
of a date specified by the Company in a written notice of termination from the
Board. For purposes of this Agreement, the term “Cause” shall mean the following
as determined solely by the Company in good faith (subject to the terms and
conditions set forth herein this Section 5(a)):

 

(i)     Employee commits fraud or theft against the Company or any of its
subsidiaries (including LogistiCare), affiliates controlled by or under common
control with the Company, joint ventures in which the Company or any such
subsidiary or affiliate holds an interest, or any entity managed by the Company
(collectively referred to as “Affiliates”), or is convicted of or pleads guilty
or nolo contendere to either a felony or to any crime involving fraud or moral
turpitude;

 

(ii)     In carrying out Employee’s duties hereunder, Employee engages in
conduct that constitutes gross neglect or willful misconduct and that results,
in either case, in material and demonstrable financial or reputational harm to
the Company or its Affiliates;

 

(iii)     Employee is found or held by any governmental agency or any court or
judicial body to be in violation of any federal, state or local law relating to
the administration or provision of healthcare services, or is the subject of a
regulatory order or ruling which provides that Employee is not permitted to be
employed or provide services to the Company or LogistiCare or is generally
prohibited from the administration or provision of healthcare services;

 

(iv)     (A) Employee willfully and materially breaches any provision of this
Agreement (including but not limited to the restrictive covenants contained in
Section 7), which results in material and demonstrable financial or reputational
harm to the Company or its Affiliates, or (B) breaches any fiduciary duty or
duty of loyalty owed to the Company, LogistiCare or any other Affiliate or the
Company’s shareholders;

 

(v)     Employee repeatedly neglects or willfully refuses to perform Employee’s
duties or responsibilities as directed in writing by the Board or any committee
established by the Board, or willfully violates any express written direction of
any lawful rule, regulation or policy established by the Company, LogistiCare,
the Board or any committee established by the Board and, in the case of any such
willfull violation of such policy, which results in material and demonstrable
financial or reputational harm to the Company or its Affiliates; or

 

(vi)     Employee willfully commits any act or omission intended to result in
direct material personal gain to Employee at the expense of the Company,
LogistiCare or any other Affiliate.

 

5

--------------------------------------------------------------------------------

 

 

Following written notice from the Board of grounds constituting “Cause”,
Employee shall be provided a single thirty (30)-day period to cure any single
instance of conduct or breach set forth in clause (ii), (iv)(A) or (v), to the
extent then curable. If timely cured, the instance of conduct or breach shall
not constitute Cause hereunder. For purposes of determining whether Cause
exists, allegations must be made in a written notice from the Board to Employee
no later than sixty (60) days after the later of the occurrence or discovery by
the Board of the applicable event, circumstance or condition alleged to
constitute grounds for Cause that specifies with particularity such event,
circumstance or condition alleged to constitute grounds for Cause (subject to
the notice and cure provisions set forth in the immediately preceding sentence,
if applicable). The determination as to whether “Cause” has occurred shall be
made by the Board in good faith.

 

(b)     Termination upon Death/Termination upon Disability of Employee.
Employee’s employment will terminate upon Employee’s death. The Company and
LogistiCare shall have the right to terminate this Agreement and Employee’s
employment at any time upon the Disability of Employee (as determined by the
Company in its sole discretion). The term, “Disability”, as used herein, means
any physical or mental illness, disability or incapacity which prevents Employee
from performing the essential functions of Employee’s duties hereunder, with or
without reasonable accommodations, for a period of not less than one hundred
fifty (150) consecutive days or for an aggregate of one hundred eighty
(180) days during any period of twelve (12) consecutive months. Periods where
Employee can perform the essential functions of Employee’s job with a reasonable
accommodation shall not be included in the determination of a Disability
hereunder. During any period of Disability, and to the maximum extent allowed by
law, Employee agrees to submit to reasonable medical examinations upon the
reasonable request, and at the expense, of the Company and LogistiCare, and
agrees to release sufficient information to allow the Company and LogistiCare to
make informed decisions about whether or not a Disability exists.

 

(c)     Termination Without Cause. The Company and LogistiCare shall have the
right, during the Term, to terminate this Agreement and Employee’s employment at
any time without Cause and/or without the occurrence of Employee’s death or
Disability by giving written notice.

 

(d)     Termination by Employee. If Employee shall desire to terminate
Employee’s employment for any reason, whether or not for Good Reason, Employee
shall first give the Company or LogistiCare not less than sixty (60) days’ prior
written notice of termination (it being understood that Employee’s resignation
from the Company or LogistiCare shall be deemed resignation from both of them);
provided that if Employee gives notice of Good Reason, which is subsequently
cured within the prescribed cure period, such notice shall not constitute notice
of termination. Upon a termination of Employee’s employment with the Company and
LogistiCare under this Section 5(d), the effective date of termination shall be
the date set forth in Employee’s resignation notice (assuming such date is in
compliance with the notice provisions of this Section 5(d)) or an earlier date
as determined by the Company after the Company’s receipt of such notice, in its
sole discretion, but not earlier than the date on which the Company learned of
Employee’s decision to terminate Employee’s employment.

 

6

--------------------------------------------------------------------------------

 

 

For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following that is not cured by the Company or its applicable Affiliate,
as applicable, within thirty (30) days after Employee’s written notice that the
occurrence constitutes Good Reason: (i) a change in title as Chief Executive
Officer or a material reduction of Employee’s position, duties, or
responsibilities with the Company and LogistiCare, including any change in
Employee’s reporting requirements such that Employee does not report directly
and solely to the Board, (ii) a reduction of Employee’s Base Salary or “target”
or maximum Bonus opportunity set forth in Section 3(b)(i) of this Agreement, in
each case other than a reduction which is generally applicable to all executives
of the Company and LogistiCare and which is applied substantially similarly to
Employee, (iii) any requirement imposed by the Board that Employee relocate from
the Denver, Colorado area, or (iv) a material breach by the Company or
LogistiCare of this Agreement (including, without limitation, a material breach
of Section 3(b)(ii) of this Agreement or the failure of the Company or
LogistiCare to cause a successor to all or substantially all of the assets of
the Company or LogistiCare to assume the Company’s and LogistiCare’s obligations
hereunder, as applicable); provided that (A) any resignation for Good Reason
must be made within 60 days of Employee’s knowledge of the first occurrence of
the event, circumstance or condition set forth in (i) – (iv) above and (B) any
resignation by Employee while the Company or LogistiCare has “Cause” for
termination of Employee shall be considered to be a resignation without Good
Reason. The Employee shall not have the right to terminate Employee’s employment
for Good Reason unless the Employee actually terminates employment within ninety
(90) days following receipt of, and in accordance with, the Employee’s written
notice. Notwithstanding the foregoing, in no event shall the mere occurrence of
a Change in Control, the Company ceasing to be a publicly traded company or
LogistiCare merging or consolidating with the Company be deemed to constitute
“Good Reason” (without limiting the terms and conditions of “Good Reason” set
forth herein).

 

(e)     Notice of Termination. Any termination, except for death, pursuant to
this Section 5 shall be communicated by a Notice of Termination. For purposes of
this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate those specific termination provisions in this Agreement relied
upon and which sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Employee’s employment under the
provisions so indicated. The Notice of Termination shall also set forth that
Employee’s employment is terminated and be delivered in accordance with the
terms of this Agreement.

 

(f)     Survival of Certain Provisions. Notwithstanding anything to the contrary
set forth herein, Sections 6, 7, 8 and 9 shall survive the end of the Term and
the termination of Employee’s employment for any reason, and shall remain in
full force and effect thereafter.

 

7

--------------------------------------------------------------------------------

 

 

6.     Payments Upon Termination, Including Termination Following a Change in
Control.

 

(a)     Termination Without Cause or Resignation by Employee for Good Reason.
If, during the Term, the Company or LogistiCare terminate Employee’s employment
other than for Cause and other than as a result of Employee’s death or
Disability, or Employee terminates employment for Good Reason, Employee shall,
in addition to the “Accrued Amounts” (as defined in Section 6(b)), be entitled
to receive (i) other than in respect of the 2019 calendar year, any Bonus (if
earned under the relevant performance criteria) relating to a fiscal year which
was completed before the effectiveness of such termination (payable as set forth
in Section 3(b)(i)), (ii) other than in respect of the 2019 calendar year, an
amount equal to the Bonus earned under the relevant performance criteria for the
full fiscal year in which Employee’s employment is terminated multiplied by the
quotient of (A) the number of days that have elapsed in such fiscal year through
the date of such termination divided by (B) three hundred sixty-five (365),
(iii) the sum of (1) twenty-four (24) months of the Employee’s Base Salary in
effect as of the date of such termination (for the avoidance of doubt, not
taking into account any reduction thereof that triggers Good Reason, if
applicable), and (2) two (2) multiplied by the target Bonus for the full fiscal
year in which Employee’s employment is terminated, such sum payable in equal
installments over 24 months following the date of termination in accordance with
the Company’s normal payroll practices, (iv) continued healthcare coverage for
Employee and Employee’s dependents at active employee rates for the eighteen
(18)-month period immediately following the date of such termination, and (v)
all equity awards granted under Section 3(b)(ii) or Section 3(b)(iii) of this
Agreement that, as of the date of termination, remain unvested shall vest as of
the date of such termination as if Employee’s service to the Company continued
through the date that is twenty-four (24) months following the date of such
termination (with any performance-based awards vesting based upon actual
performance through the earlier of the date that is twenty-four (24) months
following the date of such termination or the date each such award’s applicable
performance period would otherwise expire under its terms), and all Market
Strike Options, Premium Priced Options and other stock option equity awards, if
any, that are outstanding and vested (taking into account the terms of this
Section 6(a)(v)) as of the date of termination shall remain outstanding and
exercisable until the date that is the earlier of the third (3rd) anniversary of
the date of termination or the expiration of such stock option’s term; provided
that any payments and benefits set out in clauses (i), (ii), (iii), (iv) and
(v) shall be net of appropriate tax and other withholdings. For the avoidance of
doubt, nothing shall be payable under clause (i) of the preceding sentence if
Employee is terminated in calendar year 2020 (i.e., no bonus shall be due for
the completed 2019 calendar year), and nothing shall be payable under clause
(ii) of the preceding sentence if Employee is terminated during the 2019
calendar year (i.e., no prorated bonus for any portion of the 2019 calendar
year). Notwithstanding the foregoing, Employee’s rights to receive payments and
benefits in clauses (ii), (iii), (iv) and (v)  shall be conditioned on
(I) Employee’s execution and delivery to the Company, within thirty (30) days
following termination of employment, of a general release of all claims relating
to Employee’s employment and termination from employment (the “General Release”)
in the form attached hereto as Exhibit A (which General Release shall not affect
any rights Employee may have under COBRA, or any claims for indemnification or
coverage under any directors’ and officers’ insurance policy as an officer,
director, or employee of the Company or LogistiCare, or any rights under any
then outstanding stock or other equity options or under any vested award
previously issued to Employee by the Company under any Company benefit plan),
(II) Employee not revoking such General Release during the seven (7) day period
following its execution, and (III) Employee not being in breach of the
restrictive covenants at Section 7 of this Agreement. Employee understands that
if all of the conditions set forth in the preceding sentence are not met,
Employee shall not be entitled to any payments or benefits in clauses (ii),
(iii), (iv) and (v). Employee further understands that any amounts otherwise
payable to Employee within thirty (30) days after termination of employment
shall be paid as soon as practicable thereafter, subject to satisfaction of the
conditions designated above and the terms of Section 8. Except for the payments
set forth in this Section 6(a), neither the Company nor LogistiCare shall have
any further obligations for payment or benefits to Employee in respect of
Employee’s employment or under this Agreement.

 

8

--------------------------------------------------------------------------------

 

 

(b)     Termination for Cause; Resignation by Employee Without Good Reason. In
the event Employee’s employment is terminated by the Company and LogistiCare for
Cause or Employee terminates Employee’s employment without Good Reason, all of
Employee’s rights to Base Salary, Benefits and Bonus, if any, shall immediately
terminate as of the date of such termination, except that (i) Employee shall be
entitled to any earned and unpaid portion of Employee’s Base Salary and accrued
Benefits up to the date of termination, less all deductions or offsets for
amounts owed by Employee to the Company, LogistiCare or any other Affiliate, and
reimbursement for business expenses incurred in accordance with the terms of
Section 3(e) but unreimbursed as of the date of termination (such amounts and
benefits collectively in this clause (i), the “Accrued Amounts”), and (ii) in
the event Employee terminates Employee’s employment without Good Reason (but
excluding, for the avoidance of doubt, any termination of Employee’s employment
by the Company or LogistiCare for Cause), Employee shall be entitled to receive
(other than in respect of the 2019 calendar year) any Bonus (if earned under the
relevant performance criteria) relating to a fiscal year which was completed
before such termination (payable as set forth in Section 3(b)(i)). In such an
event, neither the Company nor LogistiCare shall have any further obligations to
Employee under this Agreement. Without limiting the foregoing, in such an event,
Employee shall not be entitled to any Bonus, prorated or otherwise, for the year
in which such termination occurs.

 

(c)     Termination Due to Death or Disability. In the event Employee’s
employment is terminated at any time, whether or not during the Term, due to
Employee’s death or Disability, all of Employee’s rights to Employee’s Base
Salary, Benefits (except to the extent that any Benefits are expressly available
following termination of employment) and Bonus, if any, shall immediately
terminate as of the date of such termination, except that Employee (or, in the
event that Employee’s employment is terminated due to Employee’s death,
Employee’s heirs, personal representatives or estate) shall be entitled to the
Accrued Amounts, any Bonus (if earned under the relevant performance criteria
and for a relevant period following the 2019 calendar year) relating to a fiscal
year which was completed before Employee’s death or Disability and an amount
equal to the Bonus earned under the relevant performance criteria for the full
fiscal year in which Employee’s employment is terminated multiplied by the
quotient of (i) the number of days that have elapsed in such fiscal year on or
prior to the date of termination divided by (ii) three hundred sixty-five (365),
in each case less all deductions or offsets for amounts owed by Employee to the
Company, LogistiCare or any other Affiliate. Additionally, (i) all equity awards
granted under Section 3(b)(ii) or Section 3(b)(iii) of this Agreement that, as
of the date of such termination, remain unvested shall vest as of the date of
such termination as if Employee’s service to the Company continued through the
date that is twenty-four (24) months following the date of such termination
(with any performance-based awards vesting based at target performance through
the date of termination), and (ii) all Market Strike Options, Premium Priced
Options and other stock option equity awards, if any, that are outstanding and
vested (taking into account the terms of this Section 6(c)) as of the date of
such termination shall remain outstanding and exercisable until the date that is
the earlier of the third (3rd) anniversary of the date of such termination or
the expiration of such stock option’s term. Neither the Company nor LogistiCare
shall have any further obligations to Employee under this Agreement.

 

9

--------------------------------------------------------------------------------

 

 

(d)     Payment Upon Change in Control. Notwithstanding any other provision in
this Agreement to the contrary, if a Change in Control (as defined in the
Company’s 2006 Long-Term Incentive Plan; provided, however, that in no event
shall the acquisition of additional securities by Coliseum Capital Management,
LLC and/or its affiliates be considered a Change in Control for purposes of this
Agreement) shall occur during the Term and after such Change in Control the
Company and LogistiCare terminate Employee’s employment without Cause or
Employee terminates Employee’s employment for Good Reason, Employee shall be
entitled to all of the amounts and benefits specified in clauses (i) – (v) of
Section 6(a); provided that (i) the benefit set forth in clause (iii) of Section
6(a) shall equal the sum of (A) thirty (30) months of the Employee’s Base Salary
in effect as of the date of such termination (for the avoidance of doubt, not
taking into account any reduction thereof that triggers Good Reason, if
applicable), and (B) two and one-half (2.5) multiplied by the target Bonus for
the full fiscal year in which Employee’s employment is terminated, such sum
payable in a lump sum immediately upon the effective date of Employee’s
termination of employment (or, to the extent necessary to avoid the imposition
of penalty taxes on Employee under Code Section 409A, in installments in
accordance with the terms of clause (iii) of Section 6(a) if such termination
occurs at any time after two (2) years following such Change in Control), and
(ii) all equity awards granted under Section 3(b)(ii) or Section 3(b)(iii) of
this Agreement that, as of the date of such termination, remain unvested shall
fully vest as of the date of such termination (with any performance-based awards
outstanding at the time of such Change in Control treated at the time of the
Change in Control in the manner determined by the Board generally for similarly
situated senior executives of the Company and LogistiCare, without limiting the
proviso clause below), with all Market Strike Options, Premium Priced Options
and other stock option equity awards, if any, that are outstanding and vested
(taking into account the terms of this Section 6(d)) as of the date of such
termination shall remain outstanding and exercisable until the date that is the
earlier of the third (3rd) anniversary of the date of such termination or the
expiration of such stock option’s term. A Change in Control will have no other
effect on this Agreement, which will remain in full force and effect; provided,
that notwithstanding anything to the contrary in the Company’s 2006 Long-Term
Incentive Plan or the applicable award agreement to the contrary, in the event
any equity awards Employee holds which are unvested as of the consummation of
such Change in Control are not assumed, substituted or replaced by the
applicable entity acquiring the outstanding capital stock of the Company in
connection with such Change in Control, such unvested equity awards shall
automatically vest effective immediately prior to and contingent upon the
consummation of such Change in Control (with any performance-based awards
outstanding at the time of such Change in Control treated at the time of the
Change in Control in the manner determined by the Board generally for similarly
situated senior executives of the Company and LogistiCare without limiting the
foregoing terms of this proviso clause).

 

(e)     280G. Notwithstanding anything to the contrary contained in this
Agreement or any other agreement between Employee and the Company, LogistiCare
or any other Affiliate, if any payment or benefit (including accelerated vesting
of equity awards) Employee would receive from the Company, LogistiCare or any of
other Affiliate, whether pursuant to this Agreement or otherwise, would
constitute a “parachute payment” (a “Parachute Payment”) under Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”), then if reducing the
amount of such payment or benefit, in whole or in part, would result, after
taking into account all applicable federal, state and local employment taxes,
income taxes and any excise tax that are, and that would otherwise have been,
payable, in Employee’s receipt of a greater net after-tax amount than Employee
would otherwise have received on a net-after basis had the payment or benefit
been made in full, then such payment or benefit shall be reduced to the amount
(the “Reduced Amount”) that results in Employee receiving the greatest net-after
tax amount from such payment or benefit, notwithstanding that all or some
portion of the payment or benefit may be subject to the excise tax. If any
payment or benefit is to be reduced to the Reduced Amount, any reduction therein
shall occur in the following order: (A) cash payments shall be reduced first and
in reverse chronological order such that the cash payment owed on the latest
date following the occurrence of the event triggering such excise tax will be
the first cash payment to be reduced; (B) accelerated vesting of stock options,
RSUs and other equity awards (if any) shall be cancelled/reduced next and in the
reverse order of the date of grant for such stock awards; and (C) employee
benefits shall be reduced last and in reverse chronological order.

 

10

--------------------------------------------------------------------------------

 

 

(f)     Recognition. Employee recognizes and accepts that neither the Company
nor LogistiCare shall, in any case, be responsible for any additional amount,
severance pay, termination pay, severance obligation or other payments or
damages whatsoever arising from the termination of Employee’s employment, above
and beyond those specifically provided for herein.

 

7.     Restrictive Covenants.

 

(a)     Business of the Company. The term “Business of the Company”, as used in
this Section 7, shall mean the provision and/or brokering by the Company or its
Affiliates of network management services to governmental agencies and provider
networks, non-emergency medical transportation, mobility management services,
health risk assessments, and any other business in which the Company or its
Affiliates have been or have taken active steps toward engaging in during
Employee’s employment with the Company, LogistiCare or any other Affiliate.

 

(b)     Non-Competition. During Employee’s employment with the Company,
LogistiCare or any of other Affiliate and, during the twenty-four (24) month
period after the termination of Employee’s employment for any reason, Employee
will not, in any capacity (including, but not limited to, owner, partner, member
shareholder, consultant, advisor, financier, agent, employee, officer, director,
manager or otherwise), directly or indirectly, for Employee’s own account or for
the benefit of any natural person, corporation, partnership, trust, estate,
joint venture, sole proprietorship, association, cooperative or other entity
(any of the foregoing, a “Person”), establish, engage in, finance, advise, work
for, or be connected with, except as an employee of the Company, LogistiCare or
any other Affiliate, any business in competition with the Business of the
Company if such business competes with the Business of the Company or any
business in which the entities referenced in the “Business of the Company”
definition are preparing to conduct business or have conducted business during
Employee’s employment with the Company, LogistiCare or any of other Affiliate.
The foregoing notwithstanding, nothing in this Section 7(b) shall prohibit
Employee from being a passive owner of not more than two percent (2.0%) of the
outstanding stock of any class of a corporation that is publicly traded so long
as Employee does not have any active participation in the business of such
corporation otherwise prohibited under this Section 7(b).

 

11

--------------------------------------------------------------------------------

 

 

(c)     Non-Solicitation/Non-Piracy. During Employee’s employment with the
Company, LogistiCare or any other Affiliate and for a period of two (2) years
following a termination of Employee’s employment for any reason, Employee will
not, directly or indirectly, for Employee’s own account or for the benefit of
any Person or entity:

 

(i)     solicit, service, supply or sell to, contact, or aid in the
solicitation, servicing, supplying or selling to any Person or entity which is
or was a customer, active prospective customer, client, prospective client,
contractor, subcontractor or supplier of the Company or any of its Affiliates
with whom Employee had business contact or about whom Employee learned or
developed confidential information within three (3) years prior to Employee’s
termination of employment (“Company Customers/Clients”), for the purpose of
(A) selling services or goods in competition with the Business of the Company;
(B) inducing Company Customers/Clients to cancel, transfer or cease doing
business in whole or in part with the Company or its Affiliates or (C) inducing
Company Customers/Clients to do business with any Person in competition with the
Business of the Company; or

 

(ii)     solicit, aid in solicitation of, induce, contact for the purpose of,
encourage or in any way cause any employee of the Company or its Affiliates to
leave the employ of the Company or its Affiliates, hire any such person or
otherwise interfere with such employee’s relationship with the Company or its
Affiliates, except that general advertisements and internet or similar postings
not directed to any employees of the Company or its Affiliates and hiring any
employees who respond to such advertisements or postings shall not be deemed to
be breaches of the foregoing covenant.

 

(d)     Non-Disclosure. Other than in furtherance of the business of the Company
or its Affiliates, in the ordinary course in Employee’s capacity as an employee
hereunder, Employee will not, at any time, except in accordance with the
Company’s and LogistiCare’s policies and procedures relating to confidential
information, directly or indirectly, disclose, communicate or divulge to any
Person, or use for the benefit of any Person, any secret, confidential or
proprietary knowledge or information relating to the Company or its Affiliates,
including, but not limited to, customer and client lists, customer and client
accounts and information, patient information, prospective client, customer,
contractor, subcontractor and supplier lists, proposals and information,
services, techniques, methods of operation, pricing, costs, sales, sales
strategies or methods, marketing, marketing strategies or methods, products,
product development, research, know-how, trade secrets, inventions, policies,
financial information, financial condition, business strategies or plans or
other information of the Company or its Affiliates, which is not generally
available to the public. Upon the expiration or termination of Employee’s
employment with the Company and LogistiCare or on sooner written request of the
Company or LogistiCare, Employee shall immediately deliver to the Company all
memoranda, books, papers, letters and other data (whether in written form or
computer stored), and all copies of same, which were made by Employee or came
into Employee’s possession or under Employee’s control at any time prior to the
expiration or termination of Employee’s employment, and which in any way relate
to the business, assets or properties of the Company or any of its Affiliates as
conducted or as planned to be conducted by the Company or its Affiliates, and
shall identify to the Company and cooperate with the Company’s directions in
removing any electronic copies of such information from any non-Company digital
storage devices, computers, cloud and email storage and other similar
repositories that Employee uses.

 

12

--------------------------------------------------------------------------------

 

 

Notwithstanding anything in this Agreement to the contrary, (i) Employee may
keep copies of this Agreement and any other agreements, contracts, arrangements,
policies or other arrangements to which Employee is party or under which
Employee receives compensation or benefits or is covered, and (ii) this
Agreement (including this Section 7(d) and Section 7(f) hereof) does not
prohibit Employee from providing truthful testimony or accurate information in
connection with any investigation being conducted into the business or
operations of the Company or its Affiliates by any government agency or other
regulator that is responsible for enforcing a law on behalf of the government or
otherwise providing information to the appropriate government regulatory agency
or body regarding conduct or action undertaken or omitted to be taken by the
Company or its Affiliate that Employee reasonably believes is illegal or in
material non-compliance with any financial disclosure or other regulatory
requirement applicable to the Company or its Affiliates.

 

Employee is hereby notified in accordance with the Federal Defend Trade Secrets
Act that Employee will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or if the disclosure of a trade
secret is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding. If Employee files a lawsuit for retaliation against
the Company or its Affiliate for reporting a suspected violation of law,
Employee may disclose the Company’s or its Affiliates’ trade secrets to
Employee’s attorney and use the trade secret information in the court proceeding
if Employee files any document containing the trade secret under seal and does
not disclose the trade secret, except pursuant to court order.

 

(e)     Intellectual Property. Employee will promptly communicate to the Company
all inventions, improvements, works of authorship, know-how, trade secrets,
software, designs, techniques, concepts, methods and ideas, other technical
information, marketing strategies and other ideas, innovations and creations
(i) pertaining to the actual or reasonably anticipated Business of the Company
or (ii) which were conceived, developed or reduced to practice using the time,
confidential or proprietary information, or resources of the Company or its
Affiliates, in each case conceived, developed or reduced to practice by Employee
alone or with others, at any time (during or after business hours) while
Employee is employed by the Company or LogistiCare (the “Works”). Employee
acknowledges that the Works will be the exclusive property of the applicable
member or members of the Company or its Affiliates. Any Works that constitute
copyrightable subject matter will be considered a “work made for hire” as that
term is defined in the United States Copyright Act. To the extent that any Work
does not fully qualify as a work made for hire, Employee hereby irrevocably
assigns to the applicable member or members of the Company or its Affiliates in
perpetuity, all worldwide right, title and interest therein, including all
intellectual property embodied therein and any related registrations and
applications, common law rights and the right to sue for past, present or future
infringement thereof and collect and retain any damages in connection therewith.
Employee understands and intends that this requirement extends to Works not
currently in existence. During and after the Term, Employee will sign any
documents and perform any actions requested by any member of the Company or its
Affiliates to acquire, transfer, maintain, perfect, exploit and enforce the
Works. Employee also hereby irrevocably transfers and assigns to the applicable
member or members of the Company or its Affiliates, and waives and agrees never
to assert during or after the term of this Agreement, any and all moral or other
rights Employee may have to claim authorship of a Work, to object to or prevent
any modification of any Work, to control the publication or dissemination of any
Work and any similar rights in any country in the world.

 

13

--------------------------------------------------------------------------------

 

 

(f)     Non-Disparagement. Employee will not at any time publish or communicate
disparaging or derogatory statements or opinions about the Company or its
Affiliates, including but not limited to, disparaging or derogatory statements
or opinions about the Company’s or its Affiliates’ management, products or
services to any third party, including on social media sites. The Company will
not (and will use its reasonable best efforts to cause its executive officers
not to) at any time publish or communicate disparaging or derogatory statements
or opinions about Employee to any third party, including on social media sites.
For the avoidance of doubt, it shall not be a breach of this Section 7(f) for
Employee or Company (and, if applicable, its executive officers) to testify
truthfully in any judicial or administrative proceeding or to make statements or
allegations in legal filings that are based on a reasonable belief and are not
made in bad faith.

 

(g)     Enforcement. Employee acknowledges that the covenants and agreements of
this Section 7 (the “Covenants”) herein are of a special and unique character,
which gives them peculiar value, the loss of which cannot be reasonably or
adequately compensated for in an action at law. Employee further acknowledges
that any breach by Employee of any of the Covenants will result in irreparable
injury to the Company and its Affiliates for which money damages could not be
adequate to compensate the Company and its Affiliates. Therefore, in the event
of any such breach, each of the Company and LogistiCare shall be entitled, in
addition to all other rights and remedies which the Company or LogistiCare may
have at law or in equity, to seek an injunction and other equitable relief in
aid of arbitration issued by any competent court enjoining and restraining
Employee and/or all other Persons involved therein from committing a breach or
continuing such breach. The remedies granted to the Company and LogistiCare in
this Agreement are cumulative and are in addition to remedies otherwise
available to the Company and LogistiCare at law or in equity. The Covenants are
independent of any other provision of this Agreement, and the existence of any
claim or cause of action which Employee or any such other Person may have
against the Company or LogistiCare shall not constitute a defense or bar to the
enforcement of any of the Covenants. If the Company is obliged to resort to
litigation to enforce any of the Covenants which has a fixed term, then such
term shall be extended for a period of time equal to the period during which a
breach of such Covenant was occurring, beginning on the date of a final court
order (without further right of appeal) holding that such a breach occurred, or,
if later, the last day of the original fixed term of such Covenant.

 

(h)     Acknowledgements. Employee expressly acknowledges that the Covenants are
a material part of the consideration bargained for by the Company and
LogistiCare and, without the agreement of Employee to be bound by the Covenants,
the Company and LogistiCare would not have agreed to enter into this Agreement.
Employee further acknowledges and agrees that the Business of the Company and
its services are highly competitive, and that the Covenants are reasonable and
necessary to protect the Company’s legitimate business interests. In addition,
Employee acknowledges that in the event Employee’s employment with the Company
and LogistiCare terminates, Employee will still be able to earn a livelihood
without violating this Agreement, and that the Covenants are material conditions
to Employee’s employment and continued employment hereunder.

 

14

--------------------------------------------------------------------------------

 

 

(i)     Scope. If any portion of any Covenant or its application is construed to
be invalid, illegal or unenforceable, then the remaining portions and their
application shall not be affected thereby, and shall be enforceable without
regard thereto. If any of the Covenants is determined to be unenforceable
because of its scope, duration, geographical area or similar factor, then the
court or other trier of fact making such determination shall modify, reduce or
limit such scope, duration, area or other factor, and enforce such Covenant to
the extent it believes such factor(s) to be lawful and appropriate.

 

(j)     Costs; Expenses in the Event of Breach. In the event that Employee
breaches the Covenants, the Company and LogistiCare shall be entitled to
reimbursement from Employee for all costs and expenses associated with any
successful action or arbitration to enforce any of the Covenants, including but
not limited to reasonable attorneys’ fees and costs of litigation. Should the
Company file an action against Employee relating to a breach of the Covenants,
and a court or arbitrator of competent jurisdiction determines that Employee did
not breach any of the Covenants, Employee shall be entitled to reimbursement
from the Company of all costs and expenses associated with defending against
such action asserting a breach, including reasonable attorneys’ fees and costs.

 

8.     Section 409A of the Code.

 

(a)     Applicability of Section 409A. Amounts payable under this Agreement are
intended either to be exempt from the rules of Section 409A of the Code or to
satisfy those rules and shall be construed accordingly. Each payment in a series
of payments hereunder shall be deemed to be a separate payment for purposes of
Section 409A of the Code. Neither the Company nor its Affiliates shall be liable
to Employee with respect to any Agreement-related adverse tax consequences
arising under Section 409A or other provision of the Code.

 

(b)     Violations of 409A. If any provision of this Agreement contravenes any
regulations or Treasury guidance promulgated under Code Section 409A or could
cause an amount payable hereunder to be subject to the interest and penalties
under Code Section 409A, such provision of the Agreement shall be deemed
automatically modified to maintain, to the maximum extent practicable, the
original intent of the applicable provision without violating the provisions of
Code Section 409A. A termination of employment shall, to the extent necessary to
avoid the imposition of penalty taxes on Employee under Code Section 409A, not
be deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean separation from service. If the timing of
Employee’s execution, delivery and non-revocation of a General Release could
impact the calendar year in which any payment under this Agreement that is
subject to Section 409A will be made, such payment will be made in the later
calendar year.

 

(c)     Specified Employee. Notwithstanding any provisions of this Agreement to
the contrary, if Employee is a “specified employee” (as such term is defined for
purposes of Code Section 409A), no payment of amounts not exempt from Code
Section 409A shall be made under Section 6 hereof prior to the date that is six
(6) months after the date of Employee’s Separation From Service or, if earlier,
Employee’s date of death, to the extent such six (6) month delay in payment is
required to comply with Code Section 409A, and following any applicable six
(6) month delay, all such delayed payments will be paid in a single lump sum on
the earliest permissible payment date.

 

15

--------------------------------------------------------------------------------

 

 

9.     Miscellaneous.

 

(a)     Indulgences, Etc. Neither the failure, nor any delay, on the part of
either party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same, or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.

 

(b)     Controlling Law; Consent to Arbitration; Service of Process.

 

(i)     This Agreement and all questions relating to its validity,
interpretation, performance and enforcement (including, without limitation,
provisions concerning limitations of actions), shall be governed by and
construed in accordance with the laws of the State of Delaware (notwithstanding
any conflict-of-laws doctrines of such state or other jurisdiction to the
contrary), and without the aid of any canon, custom or rule of law requiring
construction against the draftsman.

 

(ii)     Except to the extent provided for in Section 7 above (relating to
injunctive relief and other equitable remedies in aid of arbitration), the
Company, LogistiCare and Employee agree that any claim, dispute or controversy
arising under or in connection with this Agreement, or otherwise in connection
with Employee’s employment by the Company or LogistiCare or termination of
Employee’s employment (including, without limitation, any such claim, dispute or
controversy arising under any federal, state or local statute, regulation or
ordinance or any of the Company’s employee benefit plans, policies or programs)
shall be resolved solely and exclusively by binding, confidential, arbitration.
The arbitration shall be held in Atlanta, Georgia (or at such other location as
shall be mutually agreed by the parties). The arbitration shall be conducted in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association (the “AAA”) in effect at the time of the
arbitration, except that the single arbitrator shall be selected by
alternatively striking from a list of five arbitrators supplied by the AAA. All
fees and expenses of the arbitration, including a transcript if either requests,
shall initially be borne equally by the parties (subject to any award of
attorneys’ fees and expenses made pursuant to Paragraph 7(j)), however, all
costs for the services of the arbitrator shall be borne solely by the Company.

 

16

--------------------------------------------------------------------------------

 

 

(iii)     Each party is responsible for the fees and expenses of its own
attorneys, experts, witnesses, and preparation and presentation of proofs and
post-hearing briefs (unless the party prevails on a claim for which attorneys’
fees are recoverable under this contract or under law). In rendering a decision,
the arbitrator shall apply all legal principles and standards that would govern
if the dispute were being heard in court. This includes the availability of all
remedies that the parties could obtain in court. In addition, all statutes of
limitation and defenses that would be applicable in court, will apply to the
arbitration proceeding. The decision of the arbitrator shall be set forth in
writing, and be binding and conclusive on all parties. Any action to enforce or
vacate the arbitrator’s award shall be governed by the Federal Arbitration Act,
if applicable, and otherwise by applicable state law. If any of the Company or
Employee improperly pursues any claim, dispute or controversy against the other
in a proceeding other than the arbitration provided for herein, the responding
party shall be entitled to dismissal or injunctive relief regarding such action
and recovery of all costs, losses and attorney’s fees related to such action.

 

(iv)     Each of the parties hereto hereby consents to process being served in
any suit, action or proceeding of any nature, by the mailing of a copy thereof
by registered or certified first-class mail, postage prepaid, return receipt
requested, to them at their respective addresses set forth in Section 9(c)
hereof. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, all claims of error by reason of any such
service pursuant to the terms hereof (but does not waive any right to assert
lack of subject matter jurisdiction) and agrees that such service shall (A) be
deemed in every respect effective service of process in any such suit, action or
proceeding and (B) to the fullest extent permitted by applicable law, be taken
and held to be valid personal service.

 

(v)     Nothing in this Section 9(b) shall affect the right of any party hereto
to serve process in any manner permitted by law or affect the right of any party
to bring proceedings against any other party in the courts of any jurisdiction
or jurisdictions in order to seek equitable relief, including injunctive relief
or to enforce an arbitration award.

 

(c)     Notices. All notices, requests, demands and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given, made and received only when delivered
(personally, by courier service such as Federal Express, or by other messenger)
or five (5) business days following deposit in the United States mails,
registered or certified mail, postage prepaid, return receipt requested,
addressed as set forth below.

 

 

(i)

If to Employee, at the address most recently contained in the Company’s records
(which Employee shall update as necessary)

          With a copy (which shall not constitute notice) to:          

Moulton | Moore LLP

Frank Gehry Building

2431 Main Street, Suite C

Santa Monica, CA 90405

Attention: Tim Moore, Esq.

        (ii)

If to the Company or LogistiCare:

The Providence Service Corporation

1275 Peachtree Street NE, Sixth Floor

Atlanta, Georgia

Attention: Chief Executive Officer

 

17

--------------------------------------------------------------------------------

 

 

Any party may alter the addresses to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section for the giving of notice.

 

(d)     Assignment of Agreement. The rights and obligations of both parties
under this Agreement shall inure to the benefit of and shall be binding upon
their heirs, successors and assigns. The Company and LogistiCare may assign or
otherwise transfer their respective rights and obligations under this Agreement,
including but not limited to all Covenants contained in Section 7 above, to any
successor or affiliated business or corporation whether by sale of stock, merger
(in which case the Company’s, LogistiCare’s and Employee’s rights and
obligations will be owed to or from, as the case may be, the surviving entity by
operation of law without the need for further writing), consolidation, sale of
assets or otherwise. This Agreement may not, however, be assigned by Employee to
a third party, nor may Employee delegate Employee’s duties under this Agreement.

 

(e)     Execution in Counterparts. This Agreement may be executed in
counterparts, including by facsimile or other electronic transmission, each of
which shall be deemed to be an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories.

 

(f)     Provisions Separable. The provisions of this Agreement are independent
of and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

(g)     Entire Agreement; Amendment. This Agreement contains the entire
understanding among the parties hereto, and supersedes all prior and
contemporaneous agreements and understandings between the parties, inducements
or conditions, express or implied, oral or written, with respect to the subject
matter hereof, except as herein contained. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof. This Agreement may not be modified or amended other
than by an agreement in writing executed by all parties hereto. Notwithstanding
anything to the contrary, the Company may terminate this agreement and have no
obligations hereunder (and Employee will not become an employee of the Company
or LogistiCare or be appointed to the office of CEO) if, following the
completion of a customary background check of the Employee, the Board
determines, in its sole discretion, that the results of such background check
are not satisfactory for an executive level employee or the Company’s CEO. In
the event of a termination of this Agreement by the Company pursuant to the
preceding sentence, this Agreement shall be void ab initio and of no force or
effect.

 

18

--------------------------------------------------------------------------------

 

 

(h)     Section Headings. The Section headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.

 

(i)     Gender, Etc. Words used herein, regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context indicates is appropriate.

 

(j)     Independent Review and Consultation. Employee is hereby advised to
consult with an attorney before signing this Agreement. Employee acknowledges
that it is Employee’s decision whether or not to do so. The Company hereby
agrees to reimburse (or cause LogistiCare to reimburse) Employee’s reasonable
legal fees incurred in connection with the review and negotiation of this
Agreement and the agreements and arrangements incorporated by reference herein,
subject to a cap of $25,000.

 

(k)     Number of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays and holidays;
provided, however, that if the final day of any time period falls on a Saturday,
Sunday or holiday on which entities which are provincially regulated are or may
elect to be closed, then the final day shall be deemed to be the next day which
is not a Saturday, Sunday or such holiday.

 

[signature page follows]

 

19

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement,
intending to be legally bound hereby, as of the date first above written.

 

  THE PROVIDENCE SERVICE CORPORATION          

By: /s/ Christopher S. Shackelton

  Name: Christopher S. Shackelton   Title: Chairman of the Board              
LOGISTICARE SOLUTIONS, LLC           By: /s/ Christopher S. Shackelton   Name:
Christopher S. Shackelton   Title: Chairman of the Board           DANIEL E.
GREENLEAF           By: /s/ Daniel E. Greenleaf   Name: Daniel E. Greenleaf

 